                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI
                                 SOUTHEASTERN DIVISION


LANA WEINBACH,                                   )
                                                 )
                Plaintiff,                       )
                                                 )
        V.                                       )   No. 4:18-cv-00381-JAR
                                                 )
THE BOEING COMPANY, et al.,                      )
                                                 )
                Defendants.                      )

                                 MEMORANDUM & ORDER

        This matter comes before the Court on Defendant The Boeing Company's motion to

compel entry upon land. (Doc. No. 55). Plaintiff Lana Weinbach opposes the motion. (Doc.

Nos. 57, 62, 65). For the reasons set forth below, the motion will be denied without prejudice.

        I.      Background

        This lawsuit arises out of the allegedly wrongful transfer by Defendants of Plaintiffs

shares of Boeing stock to the State of Missouri. Specifically, J;>laintiff maintains that Defendants

deemed her Boeing shares abandoned and transferred them to the State without providing her

with notice. She maintains in her complaint that she resides at an address on Kingsbury A venue

in St. Louis, Missouri ("Kingsbury address"), and that this has been her primary address for at

least the past 60 years.

        In its motion to compel,. Boeing claims that in 2004, the Kingsbury address was

condemned by University City as uninhabitable. Boeing contends that University City held a

public nuisance hearing to determine whether demolition of the property was necessary, and the

Kingsbury address was ultimately condemned as a fire hazard based on the accumulation of trash

at that location.
        Defendants claim that Plaintiff is a "hoarder," and that her living conditions are uniquely

important to the case because she is asserting that she never received notice that her Boeing stock

was being deemed abandoned property. Specifically, Plaintiff maintains that Defendants failed

to mail a written notice to her at the Kingsbury address before transmitting her stock to the State ·

of Missouri. Boeing claims that "The condition of that property sheds light on why, and how,

Weinbach allegedly managed to never receive, never open, or misplace her mail." ECF No. 56

at 2.   Thus, Boeing claims the condition of the property is directly relevant to Plaintiffs

credibility.

        Plaintiff opposes the motion, arguing that the condition of the property now-years after

the transfer took place-is wholly irrelevant, and that Boeing's request to enter the Kingsbury

address is intended to intimidate and harass Plaintiff.

        On June 28, 2019, the Court held a telephone conference with counsel and directed

Boeing to supplement its motion to compel with any photographs of the property taken in

connection with University City's condemnation hearings. On July 9, 2019, Boeing complied

and attached over 150 pages related to the University City condemnation proceedings, including

photographs of the interior of Kingsbury address. Boeing reasserted its arguments in support of

its motion, and Plaintiff reasserted her arguments in opposition.

        II.    Discussion

        A district court has wide discretion in handling pretrial discovery. Chavis Van & Storage

of Myrtle Beach Inc. v. United Van Lines, LLC, 784 F.3d 1183, 1198 (8th Cir. 2015).

Information is discoverable if it is relevant to any party's claim or defense and is proportional to

the needs of the case. Fed. R. Civ. P. 26(b)(l). Discovery may be limited if the court finds the




                                                -2-
discovery sought is duplicative or "can be obtained from some other source that is . . . less

burdensome." Fed. R. Civ. P. 26(b)(2)(C)(i).

       At this stage of the litigation, the
                                          . Court concludes that Boeing's
                                                                       . need to obtain current


photographs of the Kingsbury address is disproportionate to the needs of the case, constitutes an

unnecessary invasion of Plaintiffs privacy, and is duplicative.       Namely, Boeing has in its

possession photographs of the Kingsbury address, which were taken closer in time to the events

at issue in this lawsuit and are thus more relevant to Boeing's defense and Plaintiffs credibility.

However, if, as discovery progresses, Boeing finds other grounds supporting its position that

current photographs of the Kingsbury address are necessary, then it may refile its motion to

compel entry. Therefore, the Court will deny the motion to compel without prejudice.

       III. . Conclusion

       Accordingly,

       IT IS HEREBY ORDERED that on Defendant The Boeing Company's motion to

compel entry upon land (Doc. No. 55) is DENIED without prejudice.



       Dated this 26th day of July, 2019.




                                               -3-
